Citation Nr: 0509673	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  04-07 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than April 13, 
1999, for the grant of service connection for degenerative 
changes of the lumbar spine.

2.  Entitlement to a rating in excess of 40 percent for a 
lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1974 to November 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted 
entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine.  
A 40 percent disability rating was assigned effective from 
April 13, 1999.

The veteran testified at Board hearings on December 2002 and 
October 2004.  Copies of the transcripts of those hearings 
are of record.  As the Veterans Law Judges presiding at the 
hearings must participate in the decision on the claim this 
appeal must be decided by a Board panel.  See 38 C.F.R. 
§ 20.707 (2004).  

The Board notes that the issues on appeal were remanded to 
the RO for the issuance of a statement of the case in April 
2003.  The veteran perfected his appeal as to these matters 
by correspondence received in March 2004.

In correspondence dated March 17, 2005, the veteran was 
notified that his motion to vacate a March 2, 1999, Board 
decision was denied.

The issue of entitlement to a rating in excess of 40 percent 
for a lumbar spine disability is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his earlier effective date claim and 
has sufficiently notified him of the information and evidence 
necessary to substantiate this claim.

2.  In a March 2, 1999, decision the Board denied entitlement 
to service connection for a back disability, secondary to 
service-connected knee disabilities; that determination has 
become final.

3.  On April 13, 1999, the RO received correspondence from 
the veteran that has been construed as a request to reopen 
his claim for entitlement to service connection for a back 
disability, secondary to service-connected knee disabilities.

4.  In a January 2002 rating decision the RO granted 
entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine; a 
40 percent disability rating was assigned effective from 
April 13, 1999.


CONCLUSION OF LAW

An effective date earlier than April 13, 1999, for the award 
of entitlement to service connection for degenerative changes 
of the lumbar spine is not warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his earlier effective date claim 
by correspondence dated in April 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency or original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided by the AOJ 
prior to transfer of the veteran's case to the Board.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter generally informed the 
veteran of the evidence not of record that was necessary to 
substantiate his claim and identified which parties were 
expected to provide such evidence.  Although the letter did 
not specifically address the VCAA "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
In fact, 38 C.F.R. § 3.159(b)(1), which includes this 
"fourth element," was cited in the February 2004 statement 
of the case.  In light of the actual notice provided, the 
Board finds that any content deficiency in the notice letter 
was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, all identified and authorized records 
relevant to the issue addressed in this decision have been 
requested or obtained.  The Board finds further attempts to 
obtain additional evidence would be futile.  

VA regulations provide that the effective date for an award 
of disability compensation based on an original claim for 
direct service connection shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, and for reopened claims, it shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(b)(2)(i), (r) (2004). 

VA regulations also provide that the terms claim and 
application mean a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2004).  Generally, the date of receipt of a claim 
is the date on which a claim, information, or evidence is 
received by VA.  38 C.F.R. § 3.1(r) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought and demonstrate an intent to 
apply for that identified benefit.  If an executed 
application form is submitted to VA within one year after the 
date it was sent to the claimant, it will be deemed filed on 
the date the informal claim was received.  See 38 C.F.R. 
§ 3.155(a) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure to consider evidence which 
may be construed as an earlier application or claim, formal 
or informal, that would have entitled the claimant to an 
earlier effective date is remandable error.  See Lalonde v. 
West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  However, the Court held the Board is not required to 
conjure up issues that were not raised by an appellant.  See 
Brannon v. West, 12 Vet. App. 32 (1998).

In this case, it is significant to note that in a March 2, 
1999, decision the Board denied entitlement to service 
connection for a back disability, secondary to service-
connected knee disabilities.  Generally, unappealed Board 
decisions are final and are not subject to subsequent review 
except upon motion for reconsideration or clear and 
unmistakable error.  See 38 C.F.R. § 20.1100 (2004).  There 
is no evidence of an existing appeal with the Court as to the 
March 2, 1999, decision and on March 17, 2005, the veteran 
was notified that his motion to vacate the decision had been 
denied; therefore, the Board finds that determination has 
become final.  

As the veteran has not submitted a motion claiming clear and 
unmistakable error in the prior Board decision, the Board's 
March 2, 1999, decision is final as to the evidence then of 
record and as to any claim for service connection for a back 
disorder filed prior to this date.  38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400(q)(1)(ii) and (r).  The date that the veteran 
filed an application for compensation benefits prior to this 
decision cannot serve as the effective date of his recent 
award of service connection for a back disorder.  See Hazan 
v. Gober, 10 Vet. App. 511, 520 (1997) (holding that for 
effective date purposes, the application must be the 
application on the basis of which the rating was awarded); 
Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact 
that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application."); Wright v. Gober, 10 Vet. App. 343, 346-47 
(1997) (holding that an application that had been previously 
denied could not preserve an effective date for a later grant 
of benefits based on a new application).  Although the 
veteran may have suffered from a back disorder prior to 
receipt of his April 1999 claim, the effective date for 
service connection based on a reopened claim cannot be the 
date of receipt of any claim which was previously and finally 
denied.  Lalonde v. West, 12 Vet. App. 377 (1999) (holding 
that "the effective date of an award of service connection 
is not based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.")

The facts in this case as to events after March 2, 1999, are 
apparently undisputed.  On April 13, 1999, the RO received 
correspondence from the veteran that has been construed as a 
request to reopen his claim for entitlement to service 
connection for a back disability, secondary to service-
connected knee disabilities.  In a January 2002 rating 
decision the RO granted entitlement to service connection for 
degenerative disc disease and degenerative joint disease of 
the lumbar spine.  A 40 percent disability rating was 
assigned effective from April 13, 1999.  

Based upon the evidence of record, the Board finds the March 
2, 1999, decision is final and that the veteran first 
submitted a request to reopen his claim for entitlement to 
service connection for a back disability on April 13, 1999.  
There is no indication of any earlier filed document that may 
be accepted as a formal or informal claim for this benefit, 
nor does the veteran claim to have made any earlier attempt 
to reopen.  Therefore, the veteran's claim for entitlement to 
an earlier effective date must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to an effective date earlier than April 13, 1999, 
for the award of entitlement to service connection for 
degenerative changes of the lumbar spine is denied.


REMAND

As noted above, there was a significant recent change in VA 
law.  The veteran was notified of the provisions of the VCAA 
and how it applied to his increased rating claim by 
correspondence dated in April 2003.  

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
For records in the custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c)(2).

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the veteran contends that his service-connected 
lumbar spine disability is more severely disabling than 
indicated by the assigned 40 percent rating.  At his December 
2002 Board hearing he reported he experienced muscle spasms 
and sciatic nerve involvement related to his back disability.  
At a personal hearing in January 2004 he reported he had 
undergone a fusion of the lumbar spine and stated that he was 
experiencing significant problems.  Although medical opinions 
addressing the issue of etiology as to the veteran's back 
disability are of record, the available medical evidence does 
not adequately assess his present level of impairment.  The 
Board also notes that the veteran reported he is receiving 
on-going treatment for his back disorder and that VA records 
were last obtained through February 2004.  Therefore, the 
Board finds additional development is required prior to 
appellate review.

It is significant to note that during the course of this 
appeal the regulations for rating disabilities of the spine 
were revised effective September 23, 2002, and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) 
and 68 Fed. Reg. 51454 (Aug. 27, 2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 
(Apr. 10, 2000).

Accordingly, this matter is REMANDED for the following:  

1.  The RO should obtain for the record 
copies of all pertinent VA medical 
treatment records associated with the 
veteran's service-connected back 
disability since February 2004.

2.  The veteran should be scheduled for 
an examination by an appropriate 
specialist to obtain information as to 
the current severity of his degenerative 
disc disease and degenerative joint 
disease of the lumbar spine.  The 
examiner should be requested to comment 
upon the extent to which, if any, 
neurologic symptoms are attributable to 
the service-connected back disorder.  The 
claims folder must be available to, and 
reviewed by, the examiner.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



			
	Gary L. Gick	Constance B. Tobias
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                        
____________________________________________
	Mark W. Greenstreet
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


